IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JUDE I. DOTY,
                                                No. 72021-0-
                    Appellant,
                                                 DIVISION ONE
      v.



DEPARTMENT OF LABOR AND                         UNPUBLISHED OPINION
INDUSTRIES OF THE STATE OF
WASHINGTON and JUDY SCHURKE,
in her capacity as Deputy Director,
                                                FILED: February 17,2015
                     Respondent.


       Leach, J. — Jude Doty appeals the superior court order affirming an order

of the director of the Department of Labor and Industries (Department).        The

director's order upheld citations the Department issued to Doty for violating child

labor laws by employing his sons, ages 11 and 13, in Doty's construction

business.   Because the Department did not exceed its rule-making authority

when it defined the word "employ," substantial evidence supports the director's

findings, and those findings support the conclusions that Doty employed his sons

and committed serious violations of child labor laws, we affirm.

                                      FACTS


      Jude Doty owned and operated a construction and house-moving

business in which he employed workers.        Doty and his wife homeschool their
NO. 72021-0-1/2




children, and as part of "vocational training," Doty involved his sons Zachary, 13,

and Stephen, 11, in the business. For one project, he moved several houses

from a hospital property to different sites in the city of Yakima. Zachary worked

on the project from April 2002 through January 2003, and Stephen from

November 2002 through January 2003.

       Both Zachary and Stephen worked at the construction sites, working near

and operating heavy equipment such as backhoes, bulldozers, and tractors. At

times, Doty was not nearby supervising their use of the heavy equipment. The

boys performed many construction-related tasks, including jobs also performed

by adult subcontractors. This work benefited the business.

       More than once, Zachary rode on the rooftop of one of the relocated

houses as a truck towed it down a public arterial at "approximately walking

speed." A videotape shows Zachary moving around on the roof, lifting overhead

wires and cables as a "spotter" to ensure the safe passage of the house down

the street. The roof of the house was approximately 22 feet above the ground.

Zachary did not wear a harness or other safety equipment. According to Doty,

he profited from using a spotter on top of the house because he has to pay if he

damages wires in transit. Zachary did not fall from the roof or suffer any injury.

      At other times, both Zachary and Stephen acted as spotters by walking

alongside or in front of a moving house, making sure it did not hit signs, cars, or

                                         -2-
NO. 72021-0-1/3




other obstacles. On one occasion, a Department investigator observed Zachary

jumping on and off the moving truck as he directed his father. The investigator

also saw Zachary walking only a few feet from a reversing backhoe.

       On January 28, 2003, the Department cited Doty for 11 violations of child

labor laws under WAC 296-125. The citations assessed penalties of $6,5001 and

classified 5 of the violations as "serious." The Department also issued an order

of immediate restraint, prohibiting Doty from allowing his sons to work at

construction sites or in the proximity of heavy equipment.

       Over the next two days, Doty continued to have both boys perform

construction work. On January 30, 2003, while Zachary operated a backhoe on

soft dirt, it tipped onto its side. According to an adult worker at the site, Zachary

operated the backhoe too fast for the conditions. He was not wearing a seatbelt

or harness. Doty was not nearby supervising him. Zachary crawled out from

under this machine, uninjured. Later, Doty had Zachary use a bulldozer to pull

the backhoe upright.

       On January 31, 2003, the Department cited Doty for 20 additional

violations, imposing $20,000 in penalties.      The Department classified all 20

violations as "serious-imminent danger-repeat" and issued another order of

immediate restraint.


       1 After the Department amended the citation to eliminate 6 of the
violations, Doty's penalties totaled $5,000.
                                         -3-
NO. 72021-0-1/4




       Doty appealed, and the administrative law judge affirmed. Doty appealed

to the director, who affirmed the citations on August 31, 2004. The director found

that Doty had employed his sons in his house-moving business in violation of

child labor laws and that by permitting them to perform construction-related

activities, he exposed them to the risk of serious physical harm or death. Doty

appealed to the superior court, which affirmed the director, holding that the

Department may define "employ" for purposes of child labor laws and that these

laws are constitutional as applied to Doty.

       Doty appeals.

                            STANDARD OF REVIEW


      When      reviewing   an   agency's     decision   under    the   Washington

Administrative Procedure Act (WAPA), chapter 34.05 RCW, this court sits in the

same position as the superior court2 and applies the review standards of the

WAPA directly to the administrative record.3 An appellate court reviews the final

decision of the director.4 The party asserting the invalidity of an agency action

has the burden to demonstrate that invalidity.5 This court will grant relief from an

agency order only if it determines that the agency erroneously interpreted or

      2 D.W. Close Co. v. Dep't of Labor & Indus.. 143 Wn. App. 118, 125, 177
P.3d 143 (2008).
      3 RCW 49.12.400; Tapper v. Emp't Sec. Dep't. 122 Wn.2d 397, 402, 858
P.2d 494 (1993).
      4 RCW 49.12.400.
      5RCW34.05.570(1)(a).
                                        -4-
NO. 72021-0-1/5




applied the law, substantial evidence does not support the order, or the order is

arbitrary or capricious.6 Substantial evidence is evidence sufficient to persuade a

fair-minded person of the truth of the matter asserted.7 If this court determines

that substantial evidence supports the director's findings, it then decides if those

findings support the director's conclusions of law.8

       This court reviews an agency's interpretation of a statute or regulation de

novo, under an error of law standard.9               In interpreting agency regulations,

regulatory definitions apply, and courts give undefined words their ordinary

dictionary definitions.10   This court gives "substantial weight" to the agency's

interpretation of regulations within its area of expertise and will uphold that

interpretation if "'it reflects a plausible construction of the language of the statute

and is not contrary to the legislative intent.'"11




       6 RCW 34.05.570(2)(d), (e), (i); Xenith Grp.. Inc. v. Dep't of Labor &
Indus., 167 Wn. App. 389, 393, 269 P.3d 414 (2012).
       7 Mowat Constr. Co. v. Dep't of Labor & Indus., 148 Wn. App. 920, 925,
201 P.3d 407 (2009).
       8 J.E. Dunn Nw., Inc. v. Dep't of Labor & Indus.. 139 Wn. App. 35, 42, 156
P.3d 250 (2007).
       9 Roller v. Dep't of Labor & Indus., 128 Wn. App. 922, 926, 117 P.3d 385
(2005).
       10 Asplundh Tree Expert Co. v. Dep't of Labor & Indus., 145 Wn. App. 52,
57, 185 P.3d 646 (2008).
       11 Cobra Roofing Serv., Inc. v. Dep't of Labor & Indus.. 122 Wn. App. 402,
409, 97 P.3d 17 (2004) (quoting Seatoma Convalescent Ctr. v. Dep't of Soc. &
Health Servs., 82 Wn. App. 495, 518, 919 P.2d 602 (1996)).
                                           -5-
NO. 72021-0-1/6




                                     ANALYSIS


Child Labor in the Industrial Welfare Act

       In the industrial welfare act, chapter 49.12 RCW, the Washington

legislature declared, "The welfare of the state of Washington demands that all

employees be protected from conditions of labor which have a pernicious effect

on their health."12 The act contains provisions governing child labor. It states

that the Department "may adopt special rules for the protection of the safety,

health, and welfare of minor employees."13 Courts construe remedial statutes

like this one liberally and its exceptions narrowly.14

       The industrial welfare act defines "employee" as one "who is employed in

the business of the employee's employer whether by way of manual labor or

otherwise."15 The statute defines "employer" as "any person, firm, corporation,

partnership, business trust, legal representative, or other business entity which

engages in any business, industry, profession, or activity in this state and




       12 RCW 49.12.010.
       13 RCW 49.12.121(1).
       14 Pellino v. Brink's Inc., 164 Wn. App. 668, 684-85, 267 P.3d 383 (2011)
(quoting Int'l Ass'n of Fire Fighters, Local 46 v. City of Everett, 146 Wn.2d 29, 34,
42 P.3d 1265 (2002) (quoting Peninsula Sch. Dist. No. 401 v. Pub. Sch. Emps. of
Peninsula, 130 Wn.2d 401, 407, 924 P.2d 13 (1996))).
       15 RCW 49.12.005(4).
                                          -6-
NO. 72021-0-1/7




employs one or more employees."16 Statutory provisions and WACs about the

employment of minors define "employ" as "to engage, suffer, or permit to work."17

       Chapter 296-125 WAC prohibits all minors from engaging in many

occupations and activities. These activities include working as an outside helper

or flagger on any public road or highway;18 operating or working in proximity to

heavy equipment such as earth-moving machines, backhoes, bulldozers, or

tractors;19 and working more than 10 feet above ground or floor level.20

Additionally, minors under 16 years old may not work in the construction industry

at all unless their work is limited to office duties.21

       Washington statutes and regulations provide limited exemptions from the

child labor laws. The general definition of "employ" in the WAC excludes certain

limited types of work:

       The term "employ" does not include newspaper vendors or carriers,
       the use of domestic or casual labor in or about private residences,
       agricultural labor as defined by RCW 50.04.150, or the use of
       voluntary or donated services performed for an educational,
       charitable, religious, or nonprofit organization and without
       expectation or contemplation of compensation for the services
       performed.1221



       16RCW49.12.005(3)(a).
       17 RCW 49.12.320(1); WAC 296-125-015(2).
       18 WAC 296-125-030(2).
       19 WAC 296-125-030(17).
       20 WAC 296-125-030(28).
       21 WAC 296-125-033(4).
       22 WAC 296-125-015(2).
                                            -7-
NO. 72021-0-1/8




The house-to-house sales provision contains the statute's only express

exemption for parent employers.23

      WAC 296-125-043 provides an exemption from state minimum wage laws

      when a     minor student is in a work place to carry out an
      occupational training experience assignment directly supervised on
      the premises by a school official or an employer under contract with
      a school and when no appreciable benefit is rendered to the
      employer by the presence of the minor student.[24]
To be exempt as occupational training, a minor's work must meet six criteria:

      4.1. The training, even though it includes actual operation of the
      facilities of the employer, is similar to that which would be given in a
      vocational school; and

      4.2. The training is for the benefit of the trainee; and

      4.3. The trainees do not displace regular employees, but work
      under their close observation; and

      4.4. The business that provides the training derives no immediate
      advantage from the activities of the trainees, and may in fact be
      impeded; and

      4.5. The trainees are not necessarily entitled to a job at the
      conclusion of the training period; and

      4.6. The trainees understand they are not entitled to wages for the
      time spent in the training.[25]




       23 RCW 49.12.320(1).
       24 WAC 296-125-043(4).
       25 Wash. Dep't of Labor & Indus., Admin. Policy ES.C2 §§ 4.1-.6, at 6 (rev.
Sept. 2, 2008).
                                         -8-
NO. 72021-0-1/9




Department's Authority To Define "Employ"

       Doty contends that the Department exceeded its authority when it

"redefine[d] the meaning of employment." He asserts that the legislature granted

the Department only a narrow authority to adopt "special" rules, not broad

general authority.

       We disagree.    The legislature intended that the industrial welfare act

protect "all employees" from unhealthy work environments.26 The "special rules"

of RCW 49.12.121(1) are rules for the protection of minor employees in

particular. As early as 1914, our Supreme Court recognized that preventing

"persons of immature judgment from engaging in hazardous occupations" and

preventing "employment and overwork of children during the period of their

mental and physical development" were part of the "objects, purposes, and

humane spirit of the law."27 The Department does not exceed its authority by

adopting regulations that fall squarely within the legislature's mandate to protect

minor workers, and "'properly promulgated, substantive agency regulations have




       26 RCW 49.12.010.
       27 Hillestad v. Indus. Ins. Comm'n, 80 Wash. 426, 431, 141 P. 913(1914).
                                        -9-
NO. 72021-0-1/10




the force and effect of law.'"28    The Department did not exceed its statutory

authority by adopting its definition of "employ."29

"Employ" as Applied to the Dotys

       Because the statute and regulations do not expressly define the word

"employ," the director looked to ordinary dictionary definitions of "work" to

interpret it. The director concluded that one definition—"a labor, task, or duty that

is one's accustomed means of livelihood"30—did not apply to Zachary and

Stephen's activities.    However, the director concluded that under a second

definition—"an activity in which one exerts strength or faculties to do or perform

something"31—"[Doty] permitted his boys to work."

       Doty argues that the Department should have used one of a number of

common law tests, any of which would show he did not employ his sons. But the

tests he cites do not apply here. First, he cites Cotton v. Weyerhaeuser Timber

Co.32 to argue that because he did not "'expressly'" hire Zachary or Stephen or

"'suffer[ ] or permit[ ]'" them to work "'under circumstances where an obligation to

pay [them] will be implied,'" he cannot be their employer.        Cotton, however,


      28 Wingert v. Yellow Freight Svs., Inc., 146 Wn.2d 841, 848, 50 P.3d 256
(2002) (internal quotation marks omitted) (quoting Manor v. Nestle Food Co., 131
Wn.2d 439, 445, 932 P.2d 628 (1997)).
       29 An almost identical definition is found in federal labor statutes such as
the Fair Labor Standards Act of 1938, 29 U.S.C. § 203(g).
       30 Citing Webster's Universal Encyclopedic Dictionary 2130-31 (2002).
       31 Webster's, at 2130-31.
       32 20 Wn.2d 300, 312, 147 P.2d 299 (1944).
                                         -10-
NO. 72021-0-1/11




involved an adult bringing a claim under the Fair Labor Standards Act of 1938.33

The child labor laws do not require proof of an obligation to pay wages to prove

employment.     Adopting this requirement would thwart the laws' purpose by

facilitating the economic exploitation of children.

       Citing American Products Co. v. Villwock,34 Doty also argues that because

the record contains no evidence of a contract between him and the boys for a

"'fixed compensation which [they] may use as [they] see fit'" and the boys are not

emancipated, the Department cannot prove parental employment. But American

Products involves a different factual and legal context—workers' compensation—

and uses a "clear and convincing" test for a contractual relationship that is not in

the statute at issue here.


       Doty cites Anfinson v. FedEx Ground Package System, Inc.35 to argue that

the boys are economically dependent on him as children and that he directs and

controls the boys' activities as a father, not an employer. Anfinson, however,

does not involve child labor laws but the test to distinguish employees from

independent contractors.36 The statutes and regulations governing child labor

include neither an economic dependence test nor a direction and control test. As

the director noted, the legislature acted to regulate the health, safety, and welfare

       33 29 U.S.C. §§ 201-219 (1938).
       34 7 Wn.2d 246, 266-67, 109 P.2d 570 (1941).
       35 174 Wn.2d 851, 281 P.3d 289 (2012).
       36 Anfinson, 174 Wn.2d at 866-71.
                                         -11-
NO. 72021-0-1 /12




of minor workers, "thus expressly acting to change the common law relationship

of employer-employee in RCW 49.12.121 and the regulations under it."37 We

conclude that the director did not err in using RCW 49.12 and WAC 296-125,

rather than any of the tests Doty cites, to interpret "employ."

       Doty maintains that the boys worked as part of the vocational and

occupational training component of the family's homeschooling. But the boys'

activities do not meet the six-part test for a training exemption from the child

labor laws.   Because the law prohibited the work the boys did, Doty cannot

characterize it as training similar to that provided in a vocational school. Doty

does not dispute that the boys' work benefited his business.       Zachary and

Stephen at times displaced regular employees and did not always work under

Doty's observation. Because Doty did not use paid subcontractors for the tasks

the boys performed, his business derived an immediate economic benefit from

their activities. None of the other exemptions—house-to-house sales, casual or

domestic labor at a private residence, or agricultural work—apply to Zachary and

Stephen's work.

       Doty does not dispute that he allowed the boys to help move houses,

operate heavy machinery, and do a variety of other construction-related tasks as



       37 See Clausen v. Dep't of Labor & Indus., 15 Wn.2d 62, 69, 129 P.2d 777
(1942) (courts apply common law rules unless rules modified by statute).
                                         -12-
NO. 72021-0-1/13




part of Doty's business. We affirm the director's conclusion that Doty employed

his sons in work not exempt from the child labor laws.

Doty's Constitutional and Statutory Rights as a Parent

      Doty also contends that the Department's citations violate both his

constitutional rights   and   his statutory right to direct their home-based

occupational education.38     He cites In re Custody of Smith39 to support his

assertion that the Department violated his freedom under the Fourteenth

Amendment to the United States Constitution to "'establish a home and bring up

children.'" But Smith does not support Doty's position. While our Supreme Court

in Smith recognized a parent's "constitutionally protected right to rear his or her

children without state interference,"40 the court also noted that "the state may

step in and override a decision of a parent where the decision would harm the

child."41 The Smith court singled out child labor as an area in which the State

may exercise its authority, noting that the United States Supreme Court "found a




       38 Doty cites RCW 28A.200.020 and RCW 28A.225.010(4), which pertain
to parents' rights and duties in conducting home-based education.
       39 137 Wn.2d 1, 13-14, 969 P.2d 21 (1998) (quoting Mever v. Nebraska,
262 U.S. 390, 399, 43 S. Ct. 625, 67 L. Ed. 1042 (1923)). affd sub nom. Troxel v.
Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000).
      40 Smith, 137Wn.2dat15.
      41 Smith, 137 Wn.2d at 15-16.
                                       -13-
NO. 72021-0-1/14




narrow exception necessary in light of the 'crippling effects of child employment,'

'more especially in public places.'"42

       Beyond his bare contentions, Doty does not explain how his constitutional

and statutory rights to raise his children and direct their occupational education

include a right to violate other statutes and regulations enacted to protect the

safety, health, and welfare of minors. This claim fails.43

Designation of Violations as "Serious"

       Doty challenges the director's findings that the alleged violations were

"serious" and therefore justified higher penalties. The child labor laws define a

violation as serious


       if death or serious physical harm has resulted or is imminent from a
       condition that exists, or from one or more practices, means,
       methods, operations, or processes that have been adopted or are
       in use by the employer, unless the employer did not, and could not
       with the exercise of reasonable diligence, know of the presence of
       the violation.'441

A serious or repeated violation subjects an employer to a penalty of up to $1,000

for each day the violation continues.45




       42 Smith, 137 Wn.2d at 16 (quoting Prince v. Massachusetts, 321 U.S.
158, 168, 64 S. Ct. 438, 88 L. Ed. 645 (1944)).
      43 See Cowiche Canyon Conservancy v. Boslev, 118 Wn.2d 801, 809, 828
P.2d 549 (1992) (declining to review inadequately briefed assignment of error).
      44 RCW 49.12.390(2).
      45 RCW 49.12.390(2).
                                          -14-
NO. 72021-0-1/15




       Doty argues that because the regulations listing prohibited minor activities

do not use the terms "'serious,' 'harm,' 'injury,' or 'death' in a pertinent way," the

director's conclusion of law "finds no anchor in the regulations or statute and

floats unconnected to any authority." Doty also disputes that any danger to the

boys was "imminent."

       We disagree. As the director points out, the activities prohibited to minors

are properly classified as "serious" as a matter of law because they are inherently

hazardous:


       The list of occupations in WAC 296-125-030 and -033 identify work
       activity which by their very nature are dangerous and pose a
       substantial risk of harm which could result in serious physical injury
       or death.. . . Further, the practices by [Doty] of having his 11 year-
       old and 13 year-old children engage in activities known by law to be
       inherently dangerous for children shows that serious physical harm
       or death was imminent.       Children 11 and 13 years of age are
       generally inexperienced at exercising sound and independent
       judgment necessary for work in inherently dangerous activities, as
       Zachary demonstrated when he rolled over the backhoe he was
       operating. The risk of harm is heightened when the children are
       especially young as in the case here.

       Webster's Third New International Dictionary defines "imminent" as "ready

to take place: near at hand: . .. hanging threateningly over one's head:

menacingly near."46 Contrary to Doty's assertion, the Department's use of the

word "imminent" is not "strikingly vague" or a "redefinition" of the word. Rather, it




       46 Webster's Third New International Dictionary 1130 (2002).
                                         -15-
NO. 72021-0-1/16




aptly describes the risks involved when minors engage in inherently dangerous

work.


        In challenging the Department's "serious" designations, Doty assigns error

to several findings of fact.   First, he alleges that the Department did not prove

that Zachary's lifting of communication wires while on top of the moving house

created a danger of electrical shock from induced voltage, calling the director's

finding of fact "pure speculation."         The director weighed testimony and

declarations from both parties' experts on this issue and found, "The opinions of

the Department experts, Miller, Ervin and Mcmurdie in this regard are more

credible than those of [Doty's expert] Carl Plumb." Substantial evidence supports

the director's findings, and "it is not the function of an appellate court to substitute

its judgment for that of the trial court or to weigh the evidence or the credibility of

witnesses."47

        Doty also challenges the director's rejection of Plumb's opinion, based on

an unrelated regulation, that because Zachary was only "observing rather than

being engaged in activities," use of a safety monitor system in lieu of fall

restraints or warning lines would have complied with the law. But videotaped

evidence shows Zachary moving around on the roof and lifting traffic signals—

much more than simply inspecting or observing. And Plumb's opinion ignores

        47 Davis v. Dep't of Labor & Indus.. 94 Wn.2d 119, 124, 615 P.2d 1279
(1980).
                                          -16-
NO. 72021-0-1/17




the fact that the law prohibited 13-year-old Zachary from working on the roof at

all. Substantial evidence supports the director's finding that Plumb's opinion was

not credible.


       Doty also disputes the director's finding that Plumb had an "erroneous

belief that lack of a WISHA [Washington Industrial Safety and Health Act of 1973,

chapter 49.17 RCW] violation precludes a serious violation of the child labor

standards."     But in his declaration, Plumb fails to acknowledge the stricter

standards for minors, only observing that the boys' more dangerous activities, if

performed by an adult, would "not violate specific WISHA safety standards."

Substantial evidence supports this finding.

       Next, Doty faults the director for not specifically listing the alleged missing

safety equipment. But substantial evidence shows that the boys did hazardous

work without safety harnesses, reflective vests, hard hats, or boots. And Doty

cites no authority supporting a contention that the Department's failure to exactly

itemize required safety equipment renders its finding erroneous or its action

arbitrary or capricious. This claim fails.

       Doty also challenges the director's findings that Zachary drove the

backhoe on "uneven terrain," that drivers who tip over a backhoe "are thrown

from the seat," and that Zachary "hit a temporary electrical wire while operating a

backhoe." Doty does not dispute that Zachary, wearing no safety harness, tipped

                                         -17-
NO. 72021-0-1/18




over the backhoe while driving over ground that was "soft" in places.         The

director weighed testimony that Zachary drove too fast and in an unsafe manner.

Substantial evidence supports the director's findings here.

       Doty does not dispute the director's findings that on the days named in the

Department's citations, he permitted (1) both Zachary and Stephen to drive

heavy machinery, (2) both boys to perform various tasks at the construction sites,

(3) Zachary to perform various activities more than 10 feet above ground level on

the rooftop of a house moving along city streets, and (4) Zachary to work as an

outside helper on city streets as part of Doty's house-moving business.

       Substantial evidence supports the director's challenged findings of fact,

and unchallenged findings are verities on appeal.48 These findings support the

director's conclusions of law that Doty employed his sons in work prohibited to

minors. The findings likewise support the conclusion that these violations of

state child labor laws were repeated and serious, warranting the penalties the

Department assessed. We affirm the director's order upholding the Department's

citations and penalties.

Dotv's Status as Judgment Debtor

       For the first time on appeal, Doty argues that any judgment should have

been entered against him as a married man in his separate capacity. This

       48 Kitsap County v. Kitsap Rifle & Revolver Club.       Wn. App.      , 337
P.3d 328, 334 (2014).
                                        -18-
NO. 72021-0-1/19




argument fails. This court has declined to review a request to clarify the identity

of the judgment debtor where a party did not raise the issue before the trial

court.49   Moreover, "[a] debt incurred by either spouse during marriage is

presumed to be a community debt,"50 and "[i]t is well settled that this presumption

may be overcome only by clear and convincing evidence" that the parties have

renounced the marital community.51      Doty does not attempt to overcome this

presumption, and our Supreme Court has overruled the case he cites for the

proposition that his interest in community property should be shielded from

execution to satisfy his separate obligations.52

Attorney Fees

       Doty argues that he is entitled to attorney fees and costs. Because he has

not prevailed on any issue, he is not entitled to this relief under any authority

cited by him.

                                  CONCLUSION


       Because the Department did not exceed its rule-making authority when it

defined "employ," substantial evidence supports the director's findings, and those



       49 Am. Disc. Corp. v. Shepherd. 129 Wn. App. 345, 347 n.1, 120 P.3d 96
(2005); RAP 2.5(a).
       50 Oil Heat Co. of Port Angeles, Inc. v. Sweeney, 26 Wn. App. 351, 353,
613P.2d 169(1980).
       51 Oil Heat Co.. 26 Wn. App. at 353-54.
       52 Stockand v. Bartlett. 4 Wash. 730, 730-31, 31 P. 24 (1892), overruling
recognized by Halev v. Highland. 142Wn.2d135, 142, 12 P.3d 119 (2000).
                                        -19-
NO. 72021-0-1/20




findings support the conclusion that Doty employed his sons and committed

serious violations of child labor laws, we affirm.   We decline to review Doty's

claim that any judgment should be entered against him as a married man in his

separate capacity and decline his request for attorney fees.




WE CONCUR:




   yj)t^n*\^ C >\.




                                                                             C^3




                                                                             CO




                                                                             CO




                                       -20-